ANSTEAD, Judge,
dissenting:
The appellant’s probation was revoked after he was charged with violating a condition of probation which prohibited him from operating a motor vehicle. When the appellant was placed on probation, his driver’s license was revoked and he was forbidden to drive. Subsequently, while his conviction was being appealed, he obtained a duplicate driver’s license and rented an automobile. He testified at the revocation hearing that he only obtained the duplicate license because it was required by the car rental agency and he did not drive the car himself but had others do so for him. During this time he was a patient in a private hospital. The only testimony about not driving the vehicle was a probation officer’s hearsay statement that a rental agency employee had told him that he observed the appellant driving. I do not believe that statement was sufficient to sustain a revocation of probation. Demchak v. State, 351 So.2d 1053 (Fla. 4th DCA 1977).